Citation Nr: 1037930	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-36 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for postoperative bilateral 
carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1974 until June 1977.  
His Form DD-214 indicates that he also had an additional three 
years and five months of prior active service.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Bilateral CTS was not manifest during service or within one year 
of service of separation, and is not attributable to service.


CONCLUSION OF LAW

Bilateral CTS was not incurred in or aggravated by service, and 
may not be presumed to have been incurred there in.  38 U.S.C.A 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Pursuant to that duty, service treatment records have 
been obtained, as have records of private and VA treatment.  

The Federal Circuit has rejected the proposition that "medical 
examinations are to be routinely and virtually automatically 
provided to all veterans in disability cases involving nexus 
issues."  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any 
complaints or treatment relating to the wrists or hands.  
Moreover, the post-service evidence does not indicate any 
complaints or treatment referable to the claimed disability until 
11 years following separation.  The medical evidence associated 
with the record is adequate to establish the Veteran's current 
diagnosis, and to establish when manifestations of his wrist 
disorder first began.  Furthermore, the weight of the competent 
evidence does not indicate a relationship between the current 
disability and active service.  For all of these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, even 
under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous system, 
including CTS, may be presumed if it became manifest to a degree 
of 10 percent disabling during the Veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed 
after service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


The Veteran claims to have injured his wrists during active 
service.  Specifically, he has stated that he developed CTS as a 
result of working as an engine mechanic, which his DD-214 
verifies to have been his military specialty.  He also asserts 
that he has cramping manifestations of CTS during service.  As an 
initial matter, the Board notes that the Veteran has not alleged 
that the claimed disability was incurred in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

Service treatment records reflect no relevant treatment or 
complaints regarding the hands or wrists throughout service.  The 
Veteran was seen for an abrasion of the right wrist during 
service; however no reference was made to a neurologic defect.  
Based on the foregoing, the Board concludes that no wrist-related 
neurologic disability was incurred during active duty.  However, 
this does not in itself preclude a grant of service connection.  
Again, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2009).  Nevertheless, a review of the post-service 
evidence leads to the conclusion that bilateral CTS is not 
related to active service, for the reasons discussed below.

Following separation in June 1977, the Veteran underwent a right 
carpal tunnel release in February 1988.  The operative report 
indicates that the Veteran "suffered injury at his employment 
and had the onset of severe right [CTS]."  In April 1988, a left 
carpal tunnel release was performed.  On pre-operative 
examination, it was noted that the Veteran did "quite a bit of 
work with his hands and is an auto mechanic."

In June 1989 the Veteran was examined following bilateral carpal 
tunnel releases.  He had no pain, numbness, or dysesthesia in his 
hands.  The report indicated that when the Veteran was first seen 
in January 1988, he reported a ten month history of bilateral CTS 
secondary to his work, particularly using wrenches.  Since 1988 
operations, he continued to have some discomfort in his hands 
with the use of a wrench, especially on his left side.  
Examination revealed no Tinel sign, Phalen's sign was negative 
bilaterally, and strength and sensation were normal in the upper 
extremities, including the hands.  A follow-up consultation in 
July 1989 revealed that, "on careful questioning, he really 
[had] no symptoms of [CTS]."

The Veteran submitted an application for compensation in January 
2005, seeking service connection for hearing loss and tinnitus.  
In this, his original claim for such benefits, he did not seek 
service connection for CTS.

In his June 2006 claim of entitlement to service connection for 
CTS, the Veteran stated his belief that his work as an aircraft 
mechanic during service contributed to the onset of CTS.  In a 
September 2006 statement, he endorsed pain and cramping of the 
hands while in the Air Force.  He stated that he was unaware that 
these symptoms may have been related to CTS and thus did not seek 
medical attention during service.

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Pain and cramping of the wrists are capable of lay observation 
and thus the Veteran's statements constitute competent evidence.  
The Board must now consider the credibility of such evidence.  
Again, service treatment records do not reflect in-service 
neurologic complaints referable to the hands or wrists and on 
private examination in June 1989 the Veteran reported only a ten 
month history of symptoms.  It was not until he submitted a claim 
of service connection for CTS that he endorsed symptomatology 
beginning in service.  

Clearly, the appellant has reported conflicting histories for 
different purposes.  His report of a 10 month history of symptoms 
provided in 1988 was for treatment purposes.  The Board concludes 
that the Veteran was seeking appropriate medical care, and finds 
it likely that he would have reported an accurate history at that 
time.  His more recent reports of in-service symptoms and 
continuity are not credible.  Given inconsistencies in the 
record, the Veteran's credibility is reduced and his statements 
are of limited probative value in establishing chronicity and 
continuity of symptomatology.  Accordingly the Board finds the 11 
year gap between separation from active service and the first 
report of treatment purposes relating to the wrists, to be more 
probative than the Veteran's statements alleging continuity.  At 
this time, the most probative and credible evidence establishes 
that there was a remote post-service onset, unrelated to any in-
service disease or injury.

Last, the appellant did complain of nerves during service. 
However the complaint was in the context of reporting his mental 
status, and was not in reference to a neurologic deficit.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for bilateral CTS is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


